           IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   JONESBORO DIVISION

MISTI THOMAS,
ADC #705944                                                   PLAINTIFF

v.                        No. 3:18-cv-144-DPM

AMANDA McDANIELS,
OIC/Sgt., Craighead County
Detention Center                                             DEFENDANT

                               ORDER
     Thomas hasn't responded to the recommendation; her mail is
being returned undeliverable. NQ 16. Unopposed recommendation,
NQ 5, adopted.      Thomas's complaint will be dismissed without
prejudice. LOCAL RULE 5.5(c)(2). An in forma pauperis appeal from this
Order and accompanying Judgment would not be taken in good faith.
28 U.S.C. § 1915(a)(3).
     So Ordered.



                                 D.P. Marshall Jr.
                                 United States District Judge

                                     3 o oc:lr, b. ;>..olB
